Title: John Graham to Thomas Jefferson, 23 May 1812
From: Graham, John
To: Jefferson, Thomas


          Dear Sir Washington 23d May 1812 
          I do myself the Honor to put under cover with this, three Letters for you which were received by the Hornet from France yesterday.
          The Letters which you sent to me some time since for Mr Maury at Liverpool I forwarded as you desired under Cover to Mr Russell I put them up with some Despatches which Mr Foster promised Mr Monroe to send with his, by the British Packet Mr Monroe & I were both of opinion that this was the safest conveyance likely to present itself for some time. I doubt not that your Letters will reach Mr Russell and I requested him to forward them to Mr Maury by a private Conveyance which I presume is readily to be met with from London to Liverpool—
          I shall very sincerely regret if in this arrangement I have deviated from your wishes—
          With a tender of my Services in any way in which they can be useful to you
          I have the Honor to be, Sir with the Highest Respect your Mo Ob SertJohn Graham
        